Exhibit 99.1 N e w sR e l e a s e QUICKSILVER GAS SERVICES LP 777 West Rosedale Street Fort Worth, TX76104 www.kgslp.com Quicksilver Gas Services’ Net Income Increases 26% in 2009 to Record Level FORT WORTH, TEXAS (March 1, 2010) – Quicksilver Gas Services LP (NYSE: KGS) today reported net income of $33.2 million ($1.21 per diluted unit) for 2009, up approximately 26% from the prior-year net income of $26.4 million ($0.96 per diluted unit).For the fourth quarter of 2009, net income was $7.7 million ($0.28 per diluted unit) compared to $11.5 million ($0.40 per diluted unit) reported in the prior-year quarter. Earnings before interest, income taxes, depreciation and accretion ("EBITDA"), a non-GAAP financial measure, for the full year of 2009 was $63.4 million, an increase of 26% from the 2008 full-year EBITDA of $50.4 million.For the fourth quarter, EBITDA was $15.0 million in 2009 versus $17.7 million in 2009 Highlights · Increased average gathered volumes to approximately 215 MMcf per day; up 11% versus the prior year · Reduced unit operating expense 4% to $0.26 per gathered unit · Announced acquisition ofthe Alliance Midstream Assets · Connected approximately 21 miles of gathering infrastructure · Connected 51 new wells to the gathering system · Increased credit facility 36% to $320 million “Our team did an outstanding job in 2009, increasing gathered volumes and reducing unit operating costs, during a very challenging year for our industry,” said Toby Darden, Quicksilver Gas Services' president and chief executive officer.“The recent acquisition of the Alliance system coupled with increasing producer activities in the Fort Worth Basinshould providea solid base for significant growth at Quicksilver Gas Services.” Capital Program The company incurred approximately $29 million of capital costs in 2009, including approximately$10 million of maintenance capital.Expenditures during the fourth quarter totaled $6.4 million and included the connection of approximately four miles of gathering lines and 10 new wells to the gathering system. -more- NEWS RELEASE Page 2 of 7 Debt and Liquidity The company’s total commitments under its senior secured revolving credit facility was increased to $320 million in October and at December 31, 2009, the company had approximately $125.4 million drawn on this facility.Currently, the company has approximately $222.8 million drawn on this facility. Distributions On January 18, 2010, the company announced a cash distribution for the 2009 fourth quarter of $0.39 per unit.For the three months ended December 31, 2009, distributable cash flow, a non-GAAP financial measure, totaled $11.5 million, which provided 1.0 times the amount required to cover the total distributions to both the limited and general partners for the period. Conference Call Quicksilver
